                                                                                       FILED
                             UNITED STATES DISTRICT COURT
                      FOR THE EASTERN         DISTRICT OF VIRGI
                                      Norfolk Division
                                                                                     f£6 2 1 2020

BRYANT KELLY PRIDE,                                                            CLERK, U.S. DISTRICT COURT
                                                                                      NORFOLK, VA

                Petitioner,

        V.                                                  Case No.: 2;19cv222


J, RAY ORMOND,


                Respondent.

                                        FINAL ORDER


        Before the Court is a Petition for a Writ of Habeas Corpus

filed        pursuant     to    28    U.S.C.    §     2241,      ECF     No.    1,     and     the

Respondent's Motion to               Dismiss.       ECF No. 6.           In his Petition,

the pro se Petitioner                challenges     his    sentences      in    both     of his

convictions          pursuant to § 2241 because                 he   states     he satisfies

the   test     set forth        in   United    States      v.   Wheeler,       886   F.3d    414,

419   (4th      Circ.       2018);    Petitioner      further        argues      that     he    is

entitled        to    a     sentence     reduction         pursuant       to     the     Fourth

Circuit's       decision       in    United    States      v.   Simmons,       649    F.3d     237

(4th Cir. 2011), and he is entitled to relief pursuant to the

First Step Act.

        The    Petition        was   referred    to    a    United     States        Magistrate

Judge for report and recommendation pursuant to the provisions

of 28 U.S.C. § 636(b)(1)(B) and (C) and Local Civil Rule 72 of

the   Rules     of    the    United    States    District        Court    for    the    Eastern


District        of    Virginia.         The     Magistrate           Judge's     Report        and
Recommendation filed December 30, 2019, recommends Dismissal of

the Petition with prejudice. ECF No. 11.                         On January 23, 2020,

the     Petitioner          filed     objections            to        the     Report      and

Recommendation.            The     Respondent        has    not       responded    to     the

Petitioner's objections and the time to do so has expired.

       The   Court,       having    reviewed     the       record      and    examined    the

objections filed by Petitioner to the Report and Recommendation,

and having made de novo findings with respect to the portions

objected     to,    does    hereby    ADOPT     and    APPROVE         the    findings    and

recommendations set forth in the Report and Recommendation filed

December 30, 2019.           ECF No. 13.        It is, therefore, ORDERED that

the Respondent's Motion to Dismiss, ECF No. 6, is GRANTED, and

that   the   Petition,       ECF    No.   1,    is    DENIED      and       DISMISSED    WITH

PREJUDICE.         It is further ORDERED that judgment be entered in

favor of the Respondent.

       Finding that the basis for dismissal of Petitioner's § 2241

petition     is     not    debatable,      and       alternatively           finding     that

Petitioner has not made a ''substantial showing of the denial of

a   constitutional         right,"    a   certificate            of    appealability      is

DENIED.      See   28   U.S.C. § 2253;         see Rules         Gov. § 2254      Cases   in

U.S. Dist. Cts. 11(a); Miller-El v. Cockrell, 537 U.S. 322, 335-

38 (2003); Slack v. McDaniel, 529 U.S. 473, 483-85 (2000).
        Petitioner    is      ADVISED     that    because             certificate        of


appealability is denied by this Court, he may seek a certificate

from the United States Court of Appeals for the Fourth Circuit.

See Fed. Rule App. Proc. 22(b); Rules Gov. § 2254 Cases in U.S.

Dist.    Cts.    11(a).    Petitioner is further             advised       that      he may

appeal    from    this    Final   Order    by    filing     a    written       notice    of

appeal, within sixty (60) days of its entry, with the Clerk of

the United States District Court, United States Courthouse, 600

Granby Street, Norfolk, Virginia 23510.

        The   Clerk   shall    forward    a   copy    of    this      Final     Order    to

Petitioner and to the United States Attorney at Norfolk.

    It is so ORDERED.
                                                     Rebecca Beach Smith
                                                     Senior United States District

                                                  REBECCA BEACH SMITH
                                        SENIOR UNITED STATES DISTRICT JUDGE


Norfolk, Virginia
February    , 2020
